Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jin et al (2005/0274302).
Jin et al shows a collapsible structural frame configured to provide a structure to which building material sheets are attached to form a surface, the frame comprising:
a first frame portion(14, 18) that corresponds to a first portion of the surface and is configured to receive a first sheet of the building material (able to function as claimed);
a second frame portion (58a) that corresponds to a second portion of the surface and is configured to receive a second sheet of the building material;

a first pivoting mechanism(62b) that attaches the second frame portion to the first frame portion and has a first pivoting axis, the first pivoting mechanism permitting the second frame portion to rotate about the first pivoting axis relative to the first frame portion, and the first pivoting mechanism permitting the second frame portion to rotate about the first pivoting axis from an undeployed state to a deployed state; and a first locking mechanism (60c) that fixes a relative position of the first frame portion and the second frame portion in the deployed state, wherein the undeployed state is a folded state compared to the deployed state, wherein the first frame portion comprises a first longitudinal member and a second longitudinal member, the first longitudinal member arranged orthogonal to the second longitudinal member.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 13-16, 24-27, 29, 35, 37-40 are is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant figures 1-3 in view of Jin et al (2005/0274302).
Applicant figures 1-3, shows a collapsible structural frame configured to provide a structure to which building material sheets are attached to form a surface, the frame 
Applicant figures 1-3, does not show the first locking mechanism allowing for the first frame portion and the second frame portion in the deployed state and the undeployed state that is a folded state compared to the deployed state.
Jin et al discloses a locking mechanism allowing for the folding and unfolding of the structural frame in both a deployed and undeployed state.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify applicant’s figures 1-3 to show the first locking mechanism allowing for the first frame portion and the second frame portion in the deployed state and the undeployed state that is a folded state compared to the deployed state as taught by Jin et al in order to allow for easy folding and unfolding of the structural frame as deemed needed.

	Per claims 3, 5 Applicant figures 1-3, further shows the first longitudinal member has a T-shaped cross-section, wherein the T-shaped cross-section comprises a bottom flange that forms part of the first portion of the surface (par 33), wherein the second longitudinal member has an L-shaped cross-section, wherein the L-shaped cross-section forms part of the second portion of the surface (par 33).
	Per claim 7, Applicant figures 1-3, further shows the second longitudinal member of the first frame portion extends along a direction that is substantially parallel to the first pivoting axis.
	Per claims 8, 13, Applicant figures 1-3, further shows the second frame portion comprises a third longitudinal member and a fourth longitudinal member, the third longitudinal member arranged orthogonal to the fourth longitudinal member (par 44), wherein the fourth longitudinal member of the first frame portion extends along a direction that is substantially parallel to the first pivoting axis.
Per claim 14, Applicant figures 1-3, further shows a second pivoting mechanism that attaches the third frame portion to the second frame portion and has a second pivoting axis, the second pivoting mechanism permitting the second frame portion to rotate about the second pivoting axis relative to the third frame portion, and the second pivoting mechanism permitting the second frame portion to rotate about the second pivoting axis from an undeployed state to a deployed state.


	It would have been obvious to one having ordinary skill in the art at the time of fling of the invention to modify Applicant’s modified figures 1-3 to show a second locking mechanism that fixes a relative position of the second frame portion and the third frame portion in the deployed state since it would enable the easy folding and unfolding of the third and second frame together as needed.
	Per claim 16, Applicant figures 1-3 further shows the third frame portion comprises a fifth longitudinal member having a T-shaped cross-section, wherein the T-shaped cross-section comprises a bottom flange that forms part of the third portion of the surface, and wherein the fifth longitudinal member of the third frame portion extends along a direction that is substantially orthogonal to the second pivoting axis (par 47).
	Per claim 24, Applicant figures 1-3 as modified by Jin et al shows a collapsible structural soffit frame (able to function as a soffit frame) to which a building material sheet is attached to form a soffit surface, the frame comprising: a first rigid member(50);
a second rigid member(60); a first collapsible member (60b, as taught by Jin et al) that connects the first rigid member to the second rigid member, the first collapsible member having a collapsed position and a deployed position; and a second collapsible member (60b taught by Jin et al) that connects the first rigid member to the second rigid member, the second collapsible member having a collapsed position and a deployed position, wherein in the deployed position of both the first and second collapsible 
	Per claim 25-26, Applicant figures 1-3, as modified further shows the first collapsible member comprises a first portion and a second portion, the first portion of the first collapsible member pivotably coupled to the second portion of the first collapsible member by a first pin of the first collapsible member.
	Per claim 27, Applicant figures 1-3 as modified further shows in the deployed position, the first and second portions of the first collapsible member are parallel (able to function as claimed).
	Per claim 29, Applicant figures 1-3 as modified by Jin et al, further shows the second collapsible member comprises a first portion and a second portion, the first portion of the second collapsible member pivotably coupled to the second portion of the second collapsible member by a first pin of the second collapsible member, wherein the first portion of the second collapsible member is pivotable coupled to the first rigid member by a second pin of the second collapsible member and the second portion of the second collapsible member is pivotable coupled to the second rigid member by a third pin of the second collapsible member.
	Per claim 35, Applicant figures 1-3 as modified further shows a building system comprising: a collapsible structural frame configured to provide a soffit structure (par 32) to which building material sheets are attached to form a first soffit surface and a second soffit surface, the frame comprising: a first frame portion that corresponds to the first soffit surface and is configured to receive a first sheet of the building material, a second frame portion that corresponds to the second soffit surface and is configured to receive 
wherein the undeployed state is a folded state compared to the deployed state, and the deployed angle is more than 0 degrees and less than 180 degrees.
	Per claims 37-38, Applicant figures 1-3 further shows a first sheet of building material is coupled to the first portion of the soffit surface formed by the first frame portion, wherein a second sheet of building material is coupled to the second portion of the surface formed by the second frame portion (par 32).
	Per claim 39, Applicant figures 1-3, further shows a third frame portion that corresponds to a third soffit surface; a second pivoting mechanism (85) that attaches the third frame portion to the second frame portion and has a second pivoting axis, the second pivoting mechanism permitting the second frame portion to rotate about the second pivoting axis relative to the third frame portion, and the second pivoting mechanism permitting the second frame portion to rotate about the second pivoting axis from an undeployed state to a deployed state; and wherein a third sheet of building material coupled to the third portion of the soffit surface formed by the third frame portion.
Per claim 40, Applicant figures 1-3, further shows the first sheet of building material and the second sheet of building material are not parallel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different foldable structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/25/2022